Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2018

                                       No. 04-17-00834-CR

                                         Michelle CHASE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR4377
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER

Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

         Appellant has filed a motion for extension of time to file her brief and a motion for the
trial court clerk to supplement the clerk’s record. Appellant contends the clerk’s record is
incomplete because it does not include all exhibits admitted into evidence at trial. However, it is
the court reporter, not the trial court clerk, who files the exhibits admitted at trial, and the court
reporter in this appeal has filed the exhibits admitted at trial. Therefore, appellant’s motion to
supplement the clerk’s record is DENIED. Appellant’s motion for extension of time to file her
brief is GRANTED. We ORDER appellant to file her brief on or before September 4, 2018.



                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.
___________________________________
Keith E. Hottle
Clerk of Court